Date: August 23, 2012 100 University Avenue, 9th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: STUDENT TRANSPORTATION INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 28/09/2012 Record Date for Voting (if applicable) : 28/09/2012 Beneficial Ownership Determination Date : 28/09/2012 Meeting Date : 08/11/2012 Meeting Location (if available) : Toronto, On Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 86388A108 CA86388A1084 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for STUDENT TRANSPORTATION INC.
